DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize, the applicant elected group I without traverse.
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (previously cited) in view of Bruce et al. (previously cited) as evidenced by Ball (previously cited).
Marion et al. teach phase separated compositions to improve skin radiance and reduce wrinkles (see abstract and example 7). The compositions include acidic active agents where alpha and beta hydroxy acids in combination are envisioned and name tartaric acid, salicylic acid, lactic acid, as well as citric acid as contemplated options (see column 3 lines 10-39; instant claims 1-2). The acid active is present at 0.01 to 20 wt% (see column 3 lines 52-55). Additives may be present in the compositions that include preservatives, gelling agents, chelating agents, colorants and emulsifiers that may be present in the aqueous phase (see column 4 lines 29-45 and 64-67; instant claim 16). An example is provided with a collection of oils in an oily phase and a blend of acids that include citric acid and lactic acid in an aqueous/hydrophilic phase (see example 7). This example also includes preservative, honey, and sodium hydroxide (pH adjuster) in the aqueous phase which is 75 wt% of the total composition (see example 7; instant 16). Ball teaches that honey includes several vitamins and free amino acids (see table 4 and page 1645 second column first partial paragraph-first full paragraph). The vitamins include riboflavin and ascorbic acid (vitamin C) while proline is the predominant amino 
Bruce et al. teach a combination of active acids that are employed in a topical composition to improve the appearance of wrinkles and reduce dullness (see page 1146 first column first full paragraph –first bullet point). The composition includes a combination of trichloroacetic acid, lactobionic acid (polyhydroxy acid), salicylic acid (beta hydroxy acid), pyruvic acid, and mandelic acid (alpha hydroxy acid) (see page 1146 first column first bullet point; instant claims 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the acid blend of Bruce et al. as the acid blend in example 7 of Marion et al. This choice would have been obvious because both sets of acids are taught for improving the appearance of skin wrinkles and dullness and as the simple substitution of one known element for another in order to yield a predictable outcome. Alternatively, it would have been obvious to add salicylic acid, trichloroacetic acid, pyruvic acid, and lactobionic acid to the acid blend of example 7 of Marion et al. (see instant claim 3). This choice would have been obvious because these acids from three different types of hydroxy acids were shown by Bruce et al. to work in combination with a mixture of alpha hydroxy acids and beta hydroxy acid to improve the appearance of skin wrinkles and dullness. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement and as the simple substitution of one known element for another in order .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Mohammed et al. (previously cited).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The compositions rendered obvious include riboflavin, vitamin C, proline and other amino acids due to the presence of honey. Marion et al. teach that the honey can have a variety of sources including acacia (see column 2 lines 54-57). Other particular amino acids are not named.
Mohammed et al. detail the amino acid composition of several floral varieties of honey and two are from acacia (see abstract). Both acacia sourced honeys include proline, glycine, arginine, and lysine (see table I).
.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. and Mohammed et al. as evidenced by Ball as applied to claim 6 above, and further in view of Marvin (previously cited), Teckenbrock et al. (previously cited), and Flavin (previously cited).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The hydrophilic phase composes 75 wt% of the modified composition of Marion et al. The composition includes riboflavin, ascorbic acid, proline, and arginine; however, the instantly recited proportions are not explicitly detailed.
Marvin teaches an acid based topical composition to reduce wrinkles (see abstract and page 2 first paragraph). The composition includes amino acids as well as a strong acid such as trichloroacetic acid (page 6 last paragraph). Ascorbic is taught to enhance the efficacy of the acids and is included at 0.5 to 5 wt% (see page 8 last partial paragraph-page 7 first partial paragraph).

 Flavin teaches a topical composition for providing anti-aging and wrinkle reduction in skin (see abstract). Amino acids are included where both proline and glycine are envisioned and compose in total 0.1 to 15 wt% (see paragraph 83). An example is provided where proline is present at 0.17 wt% and glycine is present at 0.5 wt% (see example 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include riboflavin (0.05 to 1 wt%), ascorbic acid (0.5 to 5 wt%), proline (0.1 to 15 wt% or 0.17 wt%), and glycine (0.1 to 15 wt% or 0.5 wt%) in the composition of Marion et al. in view of Bruce et al. and Mohammed et al. as evidenced by Ball at proportions that are known to be useful in anti-aging and anti-wrinkle composition based upon Marvin, Teckenbrock, and Flavin. In the hydrophilic phase, these proportions correspond to riboflavin at 0.04 to 0.75 wt%, ascorbic acid at 0.4 to 3.75 wt%, proline at 0.08 to 11.3 wt% or 0.13 wt%, and glycine at 0.08 to 11.3 wt% or 0.4 wt% which is a collection of ranges that overlap with those instantly recited, thereby rendering the claimed ranges obvious (see MPEP 2144.05). Therefore claims 10-12 are obvious over Marion et al. in view of Bruce et al., Marvin, Teckenbrock, and Flavin as evidenced by Ball.

5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Mas al. (previously cited).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The presence of dimethylaminoethanol is not detailed by the modified teaching.
Mas et al. teach dimethylaminoethanol in a formulation designed to treat deep wrinkles in skin (see abstract). This component is taught to provide a tightening and firming effect for skin when topically applied (see paragraphs 32-38). Dimethylaminoethanol is taught in a typical topical composition at 1 to 5 wt% (see paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the dimethylaminoethanol taught by Mas et al. to the composition of Marion et al. in view of Bruce et al. as evidenced by Ball. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The application of a proportion as detailed by Mas et al. would then follow and yield a range of 0.75 to 3.75 wt% of the hydrophilic phase. This is an overlapping range of proportions with that instantly claimed, thereby rendering the claimed range obvious (see instant claim 13). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The proximity of the ranges of instant claims 14 and 15 to that taught .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Hendriks (previously cited) and Jones (previously cited).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. While Marion et al. teach a total acid concentration of up to 20 wt%, the modified teachings are not explicit about the proportions for each of the included acids.
Hendriks teaches a dermatological composition to improve the appearance of skin. The composition has a combination of trichloroacetic acid and one or a blend of organic acids found in Hibiscus sabdariffa that include salicylic acid, tartaric acid, and citric acid (see paragraphs 4-7, 9, and 46). They teach the proportion of trichloroacetic acid at 1 to 20 wt% and the organic acid or acids at 0.02 to 15 wt% (see paragraph 44). 
Jones teaches a topical skin treatment to improve the appearance of skin and reduce wrinkles (see page 3 last partial paragraph-page 4 first partial paragraph). The composition includes a combination of acid actives (see abstract). Up to 20 wt% of at least on alpha hydroxy acid and between 0.1 to 2 wt% of a beta hydroxy acid. The alpha hydroxy acid is envisioned to be a combination of acids where lactobionic acid is named and the beta hydroxy acid is envisioned to be salicylic acid (see page 5 second full 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ concentrations of each of lactobionic acid, tartaric acid, trichloroacetic acid, salicylic acid, and citric acid based upon Hendriks and Jones because they were known for the same or similar purpose as in the modified teachings of Marion et al. This would then result in trichloroacetic acid at 1 to 20 wt%, 0.1 to 2 wt% salicylic acid, tartaric acid and citric acid in combination at 0.02 to 15 wt%, and 5 to 10 wt% lactobionic acid in the total composition. In the hydrophilic phase, these ranges correspond to 0.75 to 15 wt% trichloroacetic acid, 0.08 to 1.5 wt% salicylic acid,  tartaric acid and citric acid in combination at 0.015 to 11.25 wt%, and 3.75 to 7.5 wt% lactobionic acid in the hydrophilic phase. These ranges generally overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). In addition, the selection of a proportion for an included acid within the claimed range based upon these prior art teaches also would have been obvious given the desire of the artisan of ordinary skill to optimize the composition and in light of the absence of evidence of criticality.  Therefore claims 7-9 are obvious over Marion et al. in view of Bruce et al., Hendriks, and Jones as evidenced by Ball.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Miyazaki et al. (previously cited) and Aubrun-Sonneville (previously cited).

Miyazaki et al. detail topical compositions envisioned to reduce the appearance of wrinkles (see abstract). Chelating agents are named that include edetate (EDTA) (see paragraph 51). Citrate and potassium hydrogen phosphate are taught as alternative pH regulators (see paragraph 51).
Aubrun-Sonneville teach a topical composition composed of hydroxy acids and a cationic polymer where the latter is taught to help the tolerance of skin to the acids (see abstract and paragraphs 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select edetate as the chelating agent of Marion et al. in view of Bruce et al. as evidenced by Ball based upon Miyazaki et al. because it is a known option employed in the same kind of composition. It also would have been obvious to exchange the potassium hydrogen phosphate of Miyazaki et al. for the citrate of the modified Marion et al. composition as the simple substitution of one known element for another in order to yield a predictable result. Further, the addition of a cationic polymer to this composition based upon Aubrun-Sonneville would have been obvious as the application of the same technique to a similar product in order to yield .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Itoh et al. (previously cited) and Grollier et al. (previously cited).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The composition includes mineral oil; however, the presence of a wetting and emollient agent is not detailed.
Itoh et al. teach a composition for skin improvement via the topical application of an acid (see paragraphs 7-8). They go on to teach the inclusion of a penetration enhancer and name isopropyl myristate as one of few envisioned varieties (see paragraph 17).
Grollier et al. detail topical cosmetic compositions (see abstract). Petrolatum oil is detailed as an example of a type of mineral oil (see column 5 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the isopropyl myristate taught by Itoh et al. to the composition of Marion et al. in view of Bruce et al. as evidenced by Ball. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It additionally would have been obvious to select petrolatum oil as the mineral oil as the simple substitution of one known element for another in order to yield a predictable outcome based upon Grollier .

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Dryer et al. (previously cited) and Grollier et al.
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The fatty phase in the modified example 7 of Marion et al. composes 25 wt% of the composition, where mineral oil is in the largest proportion at 40 wt% of the fatty phase and sunflower oil, and cyclomethicone are also present (see instant claims 20 and 21). A fatty phase within the composition is more generally taught present at 5 to 50 wt% (see paragraphs 45-49).The composition includes mineral oil; however, the presence of a wetting and emollient agent is not detailed.
Dryer et al. teach sunflower oil, cyclomethicone, and isopropyl myristate as alternate options for oils in a composition for improving the appearance of skin and reducing wrinkles (see abstract and paragraph 66). In addition, this composition is also envisioned to include hydroxy acid exfoliation promoters such as salicylic acid, tartaric acid and citric acid (see paragraphs 81, 84, and 86).
Grollier et al. detail topical cosmetic compositions (see abstract). Petrolatum oil is detailed as an example of a type of mineral oil (see column 5 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange isopropyl myristate for the sunflower oil and cyclomethicone in the compositions of Marion et al. in view of Bruce et al. as .


Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive in regard to the rejections under 35 USC 103. In light of the amendments to the claims, the rejections under 35 USC 112 and objections are hereby withdrawn.
The applicant argues that the addition of components of the composition of Bruce et al. to that of Marion et al. would change the principle of operation of Marion et al. This argument is based upon a semantic difference between Marion et al. and Bruce et al. The applicant argues that Bruce et al. teach a peeling solution while Marion et al. teach their solution to gently regain a radiant complexion and that these are distinct compositions. In reality, Marion et al. explicitly enumerate a number of topical acid 
The applicant additionally argues that the composition of Bruce et al. is limited to the components they recite. This argument is irrelevant to the rejections that were made because the rejections do not modify the composition of Bruce et al.
The applicant describes the use of the acids of Bruce et al. as the acid actives in Marion et al. as converting the Marion et al. composition into an aggressive peeling lotion. Bruce et al. do not detail the proportion of active acids in their composition, so the applicant has inserted their own descriptors of its strength and have not gleaned the strength of its peeling action from Bruce et al.  The means by which the composition of Marion et al. functions is as a keratinolytic. This process is what is termed “skin peeling”. Active acids in Marion et al. may be present at up 0.01 to 20 wt%. Thus Marion .


Conclusion
No claims is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615          

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615